Citation Nr: 0419691	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  04-00 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2. Entitlement to service connection for periodontal disease, 
for treatment purposes only.

3.  Entitlement to service connection for postoperative 
residuals of prostate cancer.

4.  Entitlement to an increased disability rating for 
nephritis, currently evaluated as 30 percent disabling.

5.  Entitlement to a compensable disability rating for 
malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to May 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision rendered by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2004, the veteran testified at a hearing before the 
undersigned Member of the Board sitting in Las Vegas, Nevada.  
A transcript of this hearing is associated with the claims 
folders.

The issues of entitlement to service connection for 
periodontal disease, for treatment purposes only, service 
connection for postoperative residuals of prostate cancer, 
and entitlement to an increased rating for nephritis are 
addressed in the remand that follows the order section of 
this decision.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.

2.  The veteran currently has no disability from hepatitis.  

3.  The veteran has no active malaria or residuals thereof.  


CONCLUSIONS OF LAW

1.  The veteran has no disability resulting from hepatitis 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.31, 4.88b, Diagnostic Code 6304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) and the regulations 
implementing it are applicable to the current appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is required to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Through the statement of the case, supplemental statement of 
the case, and various letters from the RO to the veteran, 
particularly letters dated in July 2002 and January 2004, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claims for service connection 
for hepatitis and a compensable rating for malaria, the 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Although the RO has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for the RO to obtain such evidence.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  

The record also reflects that the veteran's service medical 
records have been obtained.  In conjunction with this appeal, 
the veteran has also been afforded several VA examinations.  
The reports of these examinations along with the other 
evidence of record are sufficient to decide the claims of 
service connection for hepatitis and entitlement to a 
compensable evaluation for malaria.  The veteran has 
indicated in various statements and during his recent hearing 
before the Board that he has no additional evidence to submit 
relevant to his claims for service connection for hepatitis 
and an increased rating for malaria.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's claims for service connection for hepatitis and 
entitlement to a compensable rating for malaria.   

Evidentiary Background

The veteran's service medical records show that he contracted 
malaria while serving in Korea.  His service medical records 
are silent for any complaint, treatment, or diagnosis of 
hepatitis.  

Service connection for malaria was awarded by the Seattle, 
Washington, RO in June 1955.  A noncompensable disability 
evaluation was assigned at that time as no residuals of 
malaria were presently shown. 

A March 1992 private gastroenterology consultation report 
indicates that the veteran was seen for evaluation of 
hepatitis.  He had a history of an upper respiratory 
infection in December 1991.  Laboratory findings revealed an 
elevated aminotransferase.  Hepatitis A and Hepatitis B 
serologies in February 1992 showed that the veteran had been 
exposed to both viruses, but apparently had immunity.  His 
surface antigen was negative, but his CMV, IgG titer was 
1:512.  It was noted that the veteran had a negative history 
of overt hepatitis, yellow jaundice, or known liver disease.  
He denied intravenous drug use, transfusions, tattoos, etc.  
There was no family history of liver disease or carcinoma.  
He drank two to three "fairly sizeable highballs" per 
night.  

VA outpatient treatment records dated from August 2000 to 
August 2002 show that the veteran had complaints of chronic 
cough.  Chest X-ray in August 2001 revealed moderate to 
severe emphysema.  It was noted that the veteran had stopped 
smoking 8 years before after smoking a pack a day for 
approximately 42 years.  He complained of hot and cold 
flashes with sweating that soaked his bedclothes every night.  
It was felt that his respiratory symptoms were consistent 
with chronic bronchitis and chronic obstructive pulmonary 
disease (COPD).  Similarly, it was felt that his hot flashes 
symptoms were consistent with post-surgical loss of 
testosterone following a prostatectomy.  A subsequent 
addendum to this treatment record notes that the veteran was 
immune to Hepatitis A and B and was negative for Hepatitis C.  

In various statements made during the course of this appeal 
including statements dated in July and August 2002, the 
veteran asserted that he donated blood during service on a 
regular basis.  He felt that he may have been exposed to 
hepatitis during one of these instances.  He also noted that 
the water that he drank in Korea was taken from rivers and 
streams that were contaminated with human waste.  He denied a 
history of intravenous drug use, intranasal cocaine use, 
high-risk sexual activity, or other direct percutaneous 
exposure.  

In conjunction with his claim, the veteran was afforded a VA 
infectious disease examination in January 2003.  He reported 
experiencing cold and hot spells three to four times in the 
morning.  Laboratory findings revealed that malaria was not 
currently present.  The veteran's weight was stable and there 
was no evidence of malnutrition or vitamin deficiency.  The 
diagnosis was history of malaria, not active by laboratory 
findings.

From May to June 2003, the veteran was hospitalized in a VA 
medical facility for treatment of jaundice.  He was later 
admitted in July 2003 with a chief complaint of hypoxemia.  
His history included jaundice with alcohol liver disease and 
COPD.  The impression was severe hypoxemia that was suspected 
to be secondary to an underlying liver disease/cirrhosis.  
Similarly, a diagnosis of probable liver cirrhosis secondary 
to alcohol abuse was noted in August 2003.   

In March 2004, the veteran testified at a hearing before the 
undersigned Member of the Board sitting in Las Vegas, NV.  
With respect to his history of malaria, the veteran reported 
experiencing hot and cold spells every morning.  He felt that 
this condition was "something that you live with."  He 
reported problems with malnutrition, anemia, and vitamin 
deficiencies as a result of his malaria.  In addition to 
antibiotics, he was taking iron pills for anemia.  With 
respect to his claim for service connection for hepatitis, 
the veteran reported that he had not had problems with 
hepatitis prior to his military service.  According to the 
veteran, he donated blood on several occasions while serving 
on active duty.  He did not know if the needles used were 
clean.  He reported that he was first diagnosed with 
hepatitis by a private physician about 40 years ago; however, 
the records from this physician were not available.  He had 
not been prescribed any treatment for hepatitis and was not 
presently undergoing any type of treatment for Hepatitis A 
and/or Hepatitis B.  He was not sure if he was having any 
present problems as a result of hepatitis.  He had no history 
of intravenous drug use or tattoos.  





Service Connection for Hepatitis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the present case, the veteran contends that he is entitled 
to service connection for hepatitis, which he maintains was 
incurred during service.  

Although the evidence shows that the veteran was exposed to 
the Hepatitis A and Hepatitis B viruses, the evidence does 
not show that he has presently has disability as a result of 
this exposure.  On the contrary, the evidence shows that the 
veteran is immune from these viruses.  While the evidence 
shows positive Hepatitis A and B antibodies, no disability 
related to hepatitis is noted in the veteran's medical 
records.  The veteran has no current symptoms of hepatitis 
and there is no other medical evidence of current disability 
due to Hepatitis A and/or B.  Similarly, the post service 
clinical records and laboratory findings are negative for 
Hepatitis C.

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  

Compensable Rating for Malaria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate diagnostic codes identify the various 
disabilities.  In considering the severity of a disability it 
is essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2003).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304 a 100 percent 
rating for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated on the basis of residuals such as liver or 
spleen damage under the appropriate system.  See 38 C.F.R. § 
4.88b, Diagnostic Code 6304.

The veteran argues that he experiences symptoms of malaria on 
a daily basis.  However, as a lay person, the veteran is not 
competent to render this medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When examined by VA 
in January 2003, the veteran was found to have no residuals 
of malaria.  While subsequent VA treatment records show that 
the veteran had hypoxemia, jaundice, and cirrhosis, these 
conditions were clinically related to his history of alcohol 
use.  There is no current medical evidence of active malaria 
or residuals thereof.  Therefore, the disability is properly 
assigned a noncompensable evaluation.  In reaching this 
decision, the Board has considered the benefit-of-the- doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to a compensable evaluation for residuals of 
malaria is denied.  


REMAND

During his recent hearing before the Board, the veteran 
reported that he received dental treatment following his 
discharge from active duty.  In particular, he reported that 
he went to a dentist who had to perform "bone work to build 
[his mouth] back up."  He reported bone loss in his face; 
however, he reported that he was never in any trauma, such as 
an automobile accident, in which he hit his face or shattered 
his teeth out.  As the veteran's post service dental 
treatment records are potentially probative to the issue of 
service connection for periodontal disease for treatment 
purposes, they should be obtained.

In addition to the foregoing, the veteran has asserted that 
his prostate cancer was either incurred during his active 
military service or is etiologically related to his service-
connected nephritis.  While the veteran was afforded recent 
VA examinations in January 2003, the reports of these 
examinations do not discuss the etiology of the veteran's 
prostate cancer.  On remand, the veteran should be afforded a 
new examination to determine the etiology of his prostate 
cancer.  

Also, the veteran should be afforded another examination to 
determine the severity of his nephritis.  In this regard, the 
Board notes that the January 2003 VA examinations do not 
fully discuss the veteran's symptoms in light of the 
pertinent rating criteria.  In particular, the examination 
report does not indicate whether the veteran's nephritis is 
manifested by a definite decrease in kidney function.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
periodontal disease since separation from 
active duty and his prostate cancer and 
nephritis since February 2004.  The RO 
should also request the veteran to submit 
any pertinent evidence in his possession.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

3.  When the above has been completed, 
the RO should make arrangements for the 
veteran to be afforded an examination by 
a physician with appropriate expertise to 
determine the etiology of his prostate 
cancer and to ascertain the current 
severity of his nephritis.  The claims 
folders must be made available to and 
reviewed by the examiner.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
prostate cancer is etiologically related 
to the veteran's active military service 
or his service-connected nephritis.  

Additionally, the examiner should 
identify all manifestations of the 
veteran's nephritis and comment on the 
frequency, duration, and severity of the 
symptoms.  Specifically, the examination 
report should indicate whether this 
disorder is manifested by constant 
albumin with some edema; definite 
decrease in kidney function; and/or 
hypertension with diastolic pressure 
predominantly 120 or more.  

The rationale for all opinions expressed 
must also be provided.

4.  The RO should then review the claims 
folders to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Then, the RO should undertake any 
other indicated development and 
adjudicate the issues remaining on appeal 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  All issues properly in 
appellate status should be returned to the Board at the same 
time.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



